DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 15-20, 23, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura (USPAP 2016/0240130).
	Regarding claim 1, Nishimura’s Fig. 4 shows a power supply circuit comprising:
a switched-mode power supply circuit comprising:
a first transistor (TA1);
a second transistor (TA2) coupled to the first transistor via a first node (the node common to TA1 and TA2);
a third transistor (TA3) coupled to the second transistor via a second node (the node common to TA2 and TA3);
a fourth transistor (T4) coupled to the third transistor via a third node (the node common to TA3 and TA4); and
a capacitive element (CA) having a first terminal coupled to the first node and having a second terminal coupled to the third node (clearly shown); and
a current sink (TA6) coupled between the third node and a reference potential node (VSS) for the switched-mode power supply circuit.
As to claim 2, Nishimura’s Fig. 4 clearly shows the power supply circuit of claim 1, wherein the current sink is configured to be selectively enabled (via the gates of transistors TA5 and TA6).
As to claim 3, Nishimura’s Fig. 4 shows the power supply circuit of claim 2, wherein the current sink is configured to be enabled (transistor TA6 turned on) during a first phase of a soft start operation for the power supply circuit and wherein the current sink is configured to be disabled (transistor TA6 turned off) during a second phase of the soft start operation and during a normal operation for the power supply circuit (see par. [0094], lines 16-25).
As to claim 15, Nishimura’s Fig. 4 clearly shows the recited limitations.
As to claim 16, these claims are rejected for the same reasons as claim 3.
As to claim 17, Nishimura’s Fig. 4 shows the power supply circuit of claim 1, wherein the fourth transistor is configured to be disabled during a soft start operation (during the second phase of the ordinary boost operation when soft start is activated; see par. [0094, lines 8-9]) for the power supply circuit.
As to claims 18-20, these claims are rejected for the same reasons as claims 1-3, respectively.
As to claim 23, Nishimura’s Fig. 4 shows the method of claim 18, wherein the operating comprises disabling the current sink in the normal steady state (see par. [0094], lines 13-15).
As to claim 28, Nishimura’s Fig. 4 shows the method of claim 18, wherein the operating comprises configuring the switched-mode power supply circuit as a multiply-by-two charge pump in a reverse mode (see par. [0094], lines 11-13).
As to claim 29, this claim is rejected for the same reasons as claims 1-3.
As to claim 30, this claim is rejected for the same reasons as claims 18 and 28 (the threshold voltage being VIN in Nishimura’s Fig. 4 circuit and the output of said circuit being twice that).

Allowable Subject Matter
Claims 4-14, 21, 22, and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849